DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  There is no claim 17.  Claim 16 is followed by claim 18 and omits claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the antenna assembly".  There is insufficient antecedent basis for this limitation in the claim.  The claim is interpreted to read “the ultra-wideband monopole antenna assembly”. Dependent claims 2-14 do not clarify and are likewise rejected.
The term “low and slim profile” in claim 1 is a relative term which renders the claim indefinite. The terms “low” and “slim” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus one of ordinary skill in the art is not reasonably apprised of the scope of the claim.  Dependent claims 2-14 do not clarify and are likewise rejected.
Claims 16 and 18-23 recite the limitation "the antenna assembly of claim 15".  There is insufficient antecedent basis for this limitation in the claim.  The claim is interpreted to read “the ultra-wideband monopole antenna”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong “A Compact Wideband Omnidirectional Cross-Plate Monopole Antenna” – of record and disclosed by Applicant’s IDS, hereinafter Wong.

Regarding claim 1 Wong as best understood discloses an ultra-wideband monopole antenna assembly having a low and slim profile, the antenna assembly comprising: a first quarter wavelength conductor (Fig. 1, at Plate A) comprising a first flat portion (Fig. 1, at Plate A is flat); a second quarter wavelength conductor (Fig. 1, at Plate B) comprising a second flat portion (Fig. 1, at Plate B is flat); wherein each of the first quarter wavelength conductor and the second quarter wavelength conductor is configured to transmit and/or receive an electromagnetic signal (e.g., Fig. 2 at Frequency (GHz)); wherein the antenna assembly operates on a 5G band (e.g., Fig. 2 at Frequency (GHz)); wherein the flat portion of the first quarter wavelength conductor and the flat portion of the second quarter wavelength conductor are arranged and located perpendicular and intersect each other (Fig. 1, at Plate A and Plate B).

 	Regarding claim 2 Wong further discloses he antenna assembly of claim 1 wherein the antenna assembly is a ground plane dependent antenna (Fig. 1, at “Ground Plane”).



    PNG
    media_image1.png
    430
    355
    media_image1.png
    Greyscale



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Chua (US 2005/0078042), hereinafter Chua.

Regarding claim 9 Wong does not disclose the antenna assembly of claim 1 wherein the antenna assembly further comprises a coaxial connector with a center conductor connected onto the joined flat portions from both the first and second wavelength conductors.
Chua discloses wherein the antenna assembly further comprises a coaxial connector with a center conductor connected onto the joined flat portions from both the first and second wavelength conductors (Fig. 1, at 4 and 5; paragraph 0105). 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Wong in accordance with the teaching of Chua regarding coaxial cables used with antennas in order to feed the antenna radiating elements (Chua, paragraph 0105).

	Examiner’s note:  Although not relied upon for claim 9 the Examiner takes Official Notice that using coaxial cables to feed an antenna is common knowledge and well known in the art.

Allowable Subject Matter

Claims 3-8, 10-14, 16, and 18-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 3, patentability exists, at least in part, with the claimed features of further comprising two curved wings of the first quarter wavelength conductor and two curved wings of the second quarter wavelength conductor which are arranged and located concentrically and have a same center.
Wong and Hanson are all cited as teaching some elements of the claimed invention including an ultra-wide band antenna assembly, a first quarter wavelength conductor comprising a flat portion, a second quarter wavelength conductor comprising a second flat portion, and wherein the flat portion of the first quarter wavelength conductor and the flat portion of the second quarter wavelength conductor are arranged and located perpendicular and intersect each other. 	
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Claim 15 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 15, patentability exists, at least in part, with the claimed features of a first quarter wavelength conductor comprising a first flat portion and two identical curved wings; and a second quarter wavelength conductor comprising a second flat portion and two identical curved wings; wherein the first quarter wavelength conductor and the second quarter wavelength conductor delivers 600-960 MHz and 1710-6000 MHz operating frequency bandwidth.  
 Wong and Hanson are all cited as teaching some elements of the claimed invention including an ultra-wide band antenna assembly, a first quarter wavelength conductor comprising a first flat portion, and a second quarter wavelength conductor comprising a second flat portion. 
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The ISR and Written Opinion for the PCT disclosed in Applicant’s IDS dated 10/31/2021 contains additional references and analysis considered highly relevant to the current Application.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845